DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/29/21 has been considered and entered.  Claims 1-4 have been canceled.  Claim 16 has been added.  Claims 5-16 remain in the application.

In light of the amendment filed 7/29/21, the 35 USC 112 and 103 rejections have been withdrawn.  However, the following rejections have been necessitated by the amendment.  The title of the invention has been changed.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Melendez (5,935,657) in combination with Flobach et al. (2011/0305843).
Shultz et al. (2003/0131791) teaches a multiple orifice applicator system and method of using the same.  Shultz et al. (2003/0131791) teaches a spray head having multiple orifices in a rectangular pattern as well as having rectangular shape orifices in a rectangular pattern (abstract, [0041 and Figs 5 and 6).
Shultz et al. (2003/0131791) fails to teach the claimed coating composition to include solids content, binder, carrier and a crosslinker having a viscosity claimed.
Flobach et al. (2011/0305843) teaches a spray coating composition having a solvent (claimed carrier), binder, crosslinker and solids content of 40-55% (abstract, [0038]-[0041],[0054]).
Therefore it would have been obvious for one skilled in the art to have modified Shultz et al. (2003/0131791) spraying process to apply the coating of Flobach et al. (2011/0305843) with the expectation of achieving similar success, i.e. a spray coated surface.
Regarding claim 5, Shultz et al. (2003/0131791) teaches moving the spraying from one end to the other while spraying the paint quickly, efficiently and uniformly in a single path (abstract).
Regarding claim 7, Shultz et al. (2003/0131791) teaches the applicators to be in a linear configuration relative to one another (Figs 4,7 and 8).

Regarding claims 10 and 11, the nozzles are located on nozzle support members (20) and these members are located on a branch support rod (26) having the same distance apart from one another of the nozzles (16)  These are coupled and/or on a unitary component with one another.
Regarding claim 13, Shultz et al. (2003/0131791) teaches the first target area is adjacent to the second target area, i.e. the substrate being coated (Figs. 1B,7 and 8).
Regarding claims 14 and 15, Shultz et al. (2003/0131791) teaches individual control of the paint flow to each nozzle support member 10,12,16 and 18 and flow control to allow for independent control thereof  [0039].
Regarding claims 6 and 9, Shultz et al. (2003/0131791) teaches the first and second group of spray nozzles to be in a rectangular array.
Regarding claim 16, Shultz et al. (2003/0131791) teaches coating with a high transfer applicators and moving along a path to coat first and second areas of a substrate.  Flobach et al. (2011/0305843) teaches a spray coating composition with the claimed density, surface tension, relaxation time and shear rate. 

Response to Amendment
Applicant’s arguments with respect to claims 5-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued Melendez (5,935,657) teaches an atomizer and not a high efficiency applicator and that the composition of Flobach et al. (2011/0305843) would not be successful therein.
Shultz et al. (2003/0131791) teaches a high efficiency applicator and hence would be expected to be applicable to the composition of Flobach et al. (2011/0305843).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715